t c summary opinion united_states tax_court gregory paul and denise m violette petitioners v commissioner of internal revenue respondent docket no 12697-o0s filed date gregory paul and denise m violette pro sese carina j campobasso and maureen t o'brien for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency in petitioners' federal_income_tax for of dollar_figure the issue for decision is whether petitioners had discharge_of_indebtedness income in background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in windsor maine prior to mr violette petitioner obtained an insurance_policy from minnesota life_insurance_company mlic which provided for payments on his loans if a disability rendered him unable to pay petitioner began receiving benefits pursuant to his mlic policy on date between date and date mlic made payments on petitioner's loans totaling dollar_figure some time in mlic determined that petitioner was not entitled to the insurance benefits he had received it also determined that attempts at collection would be futile for mlic issued in petitioner’s name a form 1099-misc miscellaneous income reporting nonemployee compensation of ' in the notice_of_deficiency respondent also determined that petitioners had unreported interest_income dividend income social_security income and an early withdrawal penalty because petitioners have not questioned these determinations they are deemed to have conceded their correctness see rule b rybak v commissioner 1t c ndollar_figure 67_tc_94 n dollar_figure petitioner concedes that mlic made the payments on his loans petitioners did not report the amount on their federal_income_tax return for petitioner was prosecuted for and pleaded guilty to counts of defrauding credit unions and insurance_companies including mlic discussion respondent argues that the form 1099-misc from mlic reports an amount that represents a discharge of petitioner's indebtedness petitioner argues that he did not receive the form 1099-misc and therefore any income it reports is not includable in income sec_61 defines gross_income as all income from whatever source derived sec_61 provides that gross_income specifically includes amounts received from a discharge_of_indebtedness doi a taxpayer may realize doi income by paying an obligation at less than its face value 284_us_1 the underlying rationale of this principle is that a reduction in debt without a the court notes that the amount identified on the form 1099-misc and in the notice_of_deficiency is less than the amount of mlic’s payments the court proceeds based on the amount identified on the form_1099 and determined by respondent ‘petitioners have made no argument that the burden_of_proof shifting provisions of sec_7491 effective for court proceedings arising in connection with examinations commencing after date have application to this case nor have they offered any evidence that they have complied with the requirements of sec_7491 q4e- corresponding reduction in assets causes an economic gain and income to the debtor because the assets are no longer encumbered a doi generally produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge if no consideration is paid for the discharge then the entire amount of the debt is considered the amount of income which the debtor must include in income sec_61 under certain circumstances a taxpayer may exclude doi income from gross_income if the discharge occurs when the taxpayer is insolvent sec_108 the exclusion cannot exceed the amount by which the taxpayer is insolvent sec_108 for purposes of this section insolvent is defined as the excess of liabilities over the fair_market_value of assets sec_108 such a determination is to be made on the basis of the taxpayer's assets and liabilities immediately before the discharge id the exclusions provided in sec_108 do not apply in this case because the evidence does not establish that petitioners were insolvent petitioner claims he did not realize doi income because he never received the form 1099-misc the court disagrees the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 88_tc_435 the nonreceipt of a form - 1099-misc does not convert income into nontaxable income rinehart v commissioner tcmemo_2002_71 citing vaughan v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir mlic’s issuance and filing of the form 1099-misc with respect to petitioner's benefits is evidence of its intention to cancel his debt petitioner has not presented any evidence to indicate that the form_1099 did not represent doi income mlic prepared a form 1099-misc reporting that it canceled petitioner's indebtedness and dollar_figure as the amount of debt canceled petitioner presented mlic records indicating among other items the date and amount of each payment to or for petitioner's benefit that contributed to the amount of indebtedness discharged in accordingly the court holds that petitioner realized and failed to report discharge_of_indebtedness income in reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
